Citation Nr: 1826223	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the appellant's character of discharge from service is a bar to VA benefits.  

2.  Entitlement to nonservice-connected pension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The appellant was enlisted n the United States Marine Corps from October 1966 to May 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California; and, from a March 2011 decision issued by the VA Pension Management Center (PMC) in St. Paul, Minnesota.  

In the May 2006 decision, VA determined that the appellant's character of discharge was a bar to VA benefits.  The appellant perfected a timely appeal.  In October 2010, the appellant testified at a Board hearing before the undersigned.  A copy of the transcript is of record.  In a December 2010 decision, the Board upheld the RO's May 2006 determination that the appellant's character of discharge was a bar to VA benefits.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's May 2006 decision and remand the case to the Board for further development and readjudication.  In a January 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

During the period of time between the December 2010 Board decision and the January 2016 Court Order, the appellant applied for a nonservice-connected pension, which was denied by the PMC in a March 2011 rating action.  The appellant separately perfected a timely appeal as to that determination.  

In September 2016 and April 2017, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2017, the Veteran appointed the Veterans of Foreign Wars of the United States (VFW) to represent him in his appeal.  See November 2017 VA Form 21-22.  In February 2018 correspondence, the Veteran revoked his power of attorney and he is currently not represented.  


FINDINGS OF FACT

1.  The appellant was enlisted in the United States Marine Corps from October 1966 to May 1970; he did not have service outside of the continental United States (CONUS).  

2.  The appellant was absent without leave (AWOL) three times during his enlistment, with the longest AWOL period being 215 days.  

3.  The appellant received an "undesirable" discharge for his service.  

4.  The appellant's character of discharge was subsequently upgraded to "general, under honorable conditions, in May 1977 under the Department of Defense Special Discharge Review Program, but a second review by the Special Discharge Review Board in June 1978, under Public Law 95-126 denied the upgrade under the new uniform standards for discharge review.

5.  The appellant was not mentally incompetent or insane when he was AWOL and compelling circumstances such as to warrant the appellant's actions are not demonstrated.  


CONCLUSIONS OF LAW

1.  The appellant's discharge from service is a bar to VA benefits.  38 U.S.C. §§ 101(2); 5103A, 5303 (2012); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2017).  

2.  Basic eligibility for nonservice-connected pension benefits is not established.  38 U.S.C. §§ 101(2); 5103A, 5303 (2012); 38 C.F.R. § § 3.12, 3.13, 3.354 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is satisfied that VA's duties to notify and assist the appellant have been met in the case, to the extent possible.  In a February 2006 notice letter, the appellant was notified of how to substantiate this claim.  Significantly, the appellant was also provided with a copy of 38 C.F.R. § 3.12 which is the regulation that governs his claim.  Further, the Board remanded the case so that all attempts could be made to obtain any outstanding records pertinent to the appeal.  The record reflects that the AOJ made attempts to obtain additional service personnel records and service treatment records.  Additionally, the contents of a compact disc showing MRI images was added to the record pursuant to remand directives, and a medical opinion was obtained to address the sanity issue.  Accordingly, there has been substantial compliance with the April 2017 remand directives and VA has done everything possible to assist the appellant in obtaining relevant records.  The medical opinion was obtained as to the limited question of whether the appellant was, as likely as not, insane at the time he went AWOL.  The opinion is adequate as it is based on a thorough review of the STRs, personnel records, and the examiner's medical expertise.  All development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has raised various arguments for why his character of service discharge should not serve as a bar to payment of VA benefits.  See, e.g., Statements in Support of Claims dated December 2007, May 2017, and October 2017.  

In essence, the appellant maintains that his doctors have indicated that it would be speculation as to whether he was insane at the time he went AWOL; and, moreover, the appellant asserts that he never suggested that he was insane during service.  The appellant also maintains that VA should consider other medical evidence of record which includes brain scans and lay statement from eyewitnesses, including family members regarding his medical state prior to, during, and following service.  Additionally, the appellant has asserted that he was abused during service and the unfair treatment that he received during service, along with his desire to be a conscientious objector against the Vietnam War, should be considered with regard to his character of discharge.  In a May 1979 statement, the appellant asserted that his original undesirable discharge was "coerced" because he sought conscientious objector status.  Finally, the appellant maintains that his discharge was upgraded to "under honorable conditions" and as such, he should not be barred from VA benefits.  However, for the reasons set forth below, the appellant's arguments and evidence do not provide any basis for finding legal entitlement under the law.  

Basic eligibility for most VA benefits requires a claimant demonstrate that he was a "veteran."  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.1 (d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA compensation benefits.  38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a). 

In this case, the appellant served in the US Marine Corps from October 18, 1966, to May 26, 1970.  The record indicates that the appellant was absent for the following periods:  

January 22, 1968, to January 23, 1968 (1 day)
March 18, 1968, to May 22, 1968 (65 days)
August 8, 1969, to March 6, 1970 (215 days)

Total Days AWOL 281 days.  

It is unclear from the record whether the service member was captured or turned himself in to the proper authorities, but he was subsequently returned to Marine Corps custody.  The record further indicates that the appellant was subject to a non-judicial punishment action for the first AWOL period and was subject to a Special Courts-Martial for the second period of absence without leave.  

Additionally, in 1968, the Veteran requested to be discharged as a conscientious objector, but his request was denied.  The appellant's service treatment records show that he was diagnosed with a schizoid personality disorder.  See 1968 and 1969 clinical records.  A 1968 psychiatric examination indicated a diagnosis of schizoid personality.  The examiner concluded that the appellant suffered from an inherent preexisting personality defect which had not been aggravated by service.  The examiner indicated that the condition did not require psychiatric hospitalization and the appellant would not benefit from such.  The examiner further noted that the appellant was experiencing some difficulty adjusting to the demands of the military and viewed a discharge of some type as the answer to this problem.  

Following the third AWOL period, the appellant was given his choice of a discharge from the service with an undesirable discharge in lieu of a General Courts-Martial with brig time.  The service member's request was subsequently granted and he was discharged from the Marine Corps on May 26, 1970 with an undesirable discharge.  

Approximately six years later, the appellant's discharge was reviewed by the Department of Defense Discharge Review Program (Special).  The appellant's record was initially reviewed and the Special Panel of the DoD Discharge Review Program (Special) determined in May 1977 that the appellant's discharge should be changed to a "General Discharge, under honorable conditions."  The Naval Discharge Review Board then reviewed the appellant's packet, and pursuant to Public Law 95-126, the Naval Discharge Review Board concluded that it would not endorse the change in the discharge classification.  See June 1978 Navy correspondence.  The appellant was notified that he could request review of the action but no further action was taken.  Hence, a change in his discharge classification did not occur.  Although the Veteran subsequently submitted documents that purport to show that his discharge was, in fact, upgraded to "under honorable conditions," the record does not contain any official acknowledgment from the service department following the June 1978 correspondence notifying him of the denial of his requested upgrade.  In other words, the record does not show that the discharge was ever upgraded by the Navy Board for Correction of Naval Records to a General Discharge Under Honorable Conditions after the June 1978 correspondence was issued to the Veteran.  See, e.g., VA's May 1979 Administrative Decision.  

In December 2005, the appellant applied for VA compensation and pension benefits.  Following a review of the information available in the record, the RO determined that the appellant did not have "good" service, and as such, he did not qualify for benefits.  That is, because the service member received an undesirable discharge, the service member was barred from receiving payment of VA benefits.  The RO went on to further make a determination as to whether the appellant was insane at the time of his discharge.  The RO noted that while the appellant was on active duty, he had been diagnosed as suffering from a schizoid personality disorder.  However, the RO concluded that being diagnosed with a psychiatric disorder was not the same as being found to be insane.  As such, the appellant's claim for benefits was denied.  Again, there is no indication from the claims folder that the appellant sought to upgrade his discharge via the Department of Defense after DoD's determination in 1978.  Moreover, while the service member was asked to explain his absence, the service member never provided this information to the RO/VA.  A May 1979 administrative decision notes that the Veteran was AWOL from August 8, 1969 to March 6, 1970 "with no compelling circumstances shown, although he stated that he witnessed acts of brutality and feared for his life."  As noted above, the Veteran did not serve outside the United States.  The service member did, however, provide testimony to the Board insinuating that he committed AWOL because he was a conscientious objector and he could not be around people who were going to war, i.e., the Republic of Vietnam.  He did not claim that he was mentally incapacitated or insane during this time although he acknowledged that an in-service psychiatric examination raised the question of whether he had a schizoid personality.  The Veteran questioned why he was not discharged from service because of those findings.  Hearing Transcript, pp. 10-12.  

As noted above, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C. § 101 (2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12 (a). 

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12 (d)(4).  In Cropper v. Brown, 6 Vet. App. 450 (1994), the Court held that § 5303(b) requires "that the insanity must be such that it legally excuses the acts of misconduct" and that "there must be a causal connection between the insanity and the misconduct" in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of a service member's benefits.  Cropper, 6 Vet. App. at 453-54. 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  38 U.S.C. § 5303 (b); 38 C.F.R. § 3.12 (b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).

Under 38 C.F.R. § 3.12 (c)(1), benefits are not payable where the former service member was discharged or released as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authority.  

Likewise, benefits are not payable for an individual was discharged under other than honorable conditions as a result of being AWOL for a continuous period of at least 180 days.  This statutory bar to benefit entitlement does not apply, however, if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12 (c)(6).  See also, 38 U.S.C. § 5303 (a).  

Under 38 C.F.R. § 3.12 (c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant a prolonged period of unauthorized absence:

(i)  Length and character of service exclusive of the period of prolonged absence without official leave.  Service exclusive of the period of prolonged absence without official leave should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.  

(ii)  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going absence without official leave should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged absence without official leave period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for absence without official leave.

Further, the provisions of 38 C.F.R. § 3.12 (c)(6) specifically provide that this bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in 38 C.F.R. § 3.12 (h), and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive VA benefits.  The term established basic eligibility to receive VA benefits means either a VA determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in 38 C.F.R. § 3.12 (h). 

If a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (38 C.F.R. § 3.12 (b)) or a decision of a board of correction of records established under 10 U.S.C. 1552 can establish basic eligibility to receive VA benefits. 

A discharge for willful and persistent misconduct is considered to have been issued under dishonorable conditions.  Acceptance of an undesirable discharge to escape trial by general court-martial is also considered as indicating dishonorable conditions for VA purposes.  38 C.F.R. § 3.12 (d). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n). 

The provisions of 38 C.F.R. § 3.12 (h) provide that an honorable or general discharge awarded under the Department of Defense's special discharge review program effective April 5, 1977 does not remove any bar to benefits imposed under this section. 

As noted above, the appellant filed an application for a discharge upgrade in April 1977.  In May 1977, the Navy Discharge Review Board meeting under the Department of Defense Special Discharge Review Program upgraded his discharge to General. 

On October 8, 1977, Congress enacted Public Law No. 95-126, § 2, 91 Stat. 1106, 1107-08, now codified in 38 U.S.C. § 5303 and 38 C.F.R. § 3.12, which provided for a set aside of the bar to benefits under certain circumstances if a change or new discharge was issued by a board of review established under 10 U.S.C.A. § 1533, described above. 

In June 1978, the Naval Discharge Review Board again reviewed the appellant's discharge as required by Public Law 95-126.  That Board determined that the appellant did not qualify for a discharge upgrade under the new uniform standard for discharge review.  The appellant was advised that he may now be ineligible for benefits from VA.  Accordingly, the Veteran's discharge remains undesirable.  

As noted above, the appellant has offered various explanations for going AWOL in service, including being a conscientious objector to the Vietnam War and blaming his behavior on an acquired psychiatric disorder and/or a pre-existing traumatic brain injury.  Even assuming that to be true in light of his service, there is no evidence that he was insane at the time of the commission of the above referenced offenses.  Hence, even if the claimant was suffering from posttraumatic stress disorder, other psychiatric disorder, or manifestations of a pre-existing traumatic brain injury (TBI) during service, absent evidence of insanity at the time of the offenses, there is no basis upon which the claimant may be found eligible for VA benefits.  Because there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.  

The evidence further shows that the appellant's other than honorable discharge was the direct result of his actions which constituted willful and persistent misconduct.  As such, it is again evident that the claimant is not entitled to VA benefits, absent evidence of compelling circumstances or a showing that he was insane at the time that absence occurred.  38 C.F.R. § 3.12 (b).  

First, the record does not support a finding of insanity, and the appellant has not argued otherwise.  The Veteran's service treatment records show that, in conjunction with his discharge, the appellant underwent a psychiatric examination.  The examiner reported that there was no clinical evidence of "delusions, hallucinations, impaired reality testing, thought disorder, organic brain disease, obsessions, or compulsions."  The appellant was found to be oriented to time, place, and person, but his insight and judgment was found to poor, impulsive, and immature.  Upon completion of the examination, the service psychiatrist wrote:  

DIAGNOSIS:  Schizoid personality, #3200, chronic, moderate, EPTE, manifested by avoidance of close relationships with others, autistic thinking, emotional detachment, fearfulness and avoidance of competition . . . Degree of psychiatric impairment, moderate. 

CONLUSIONS: 
1.  It is the opinion of this examiner that this individual suffers from an inherent pre-existing personality defect which has not been aggravated by service, which does not require and will not benefit from psychiatric hospitalization. . . . 

Since that time, the appellant has not produced any evidence from a qualified medical doctor who has expressed an opinion that he was insane prior to, during, or after his period of AWOL.  Additionally, when asked during the Board hearing, the appellant did not suggest that he was insane.

Finally, a VA examiner in November 2017 concurred that the appellant was not insane, and opined that, regardless of whether the appellant had a diagnosis of personality disorder, anxiety, depression or PTSD, it was less likely than not that any of those disorders resulted in an inability to recognize right from wrong or were responsible for the behavior that led to the appellant's discharge.  See also, November 2016 VA examination report.  

The Board has considered whether there were compelling circumstances which led the appellant to go absent without leave, to disobey lawful orders, but finds that there are none.  

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct. 

In this case, the appellant did not serve overseas in combat, and the record does not otherwise show an excusable reason for going AWOL under the regulations.  The record reflects that at the time of service the service member had a high school education plus two years of college.  There is no indication in the record that the appellant went on AWOL to attend to a family emergency or obligation.  The record shows that the Veteran went AWOL to avoid overseas service in Vietnam.  Moreover, a May 1970 memorandum from the Office of the Staff Judge Advocate indicates that the appellant's election to receive an undesirable discharge in lieu of trial by court martial should be approved, noting, that based on the seriousness of his third AWOL offense, and the other offenses since enlisting, it was considered probable that he would ultimately be discharged with either an approved bad conduct discharge or an undesirable discharge.  Further, in recommending approval for prompt separation from service, the appellant's commanding officer indicated that approval was based, at least in part, on a finding that the rehabilitative value of prosecution (court martial) seemed doubtful.  

Therefore, given the limited information provided, no doubt in good faith, by the appellant, the Board finds that compelling circumstances did not exist for the periods of AWOL.  Although the appellant found it compelling that he went AWOL as a conscientious objector, the regulations specifically note that benefits are not payable for service members who were discharged as a direct result of being a conscientious objector.  As such, that is not a compelling reason.  As such, the Board finds that the appellant's character of discharge is a bar to VA benefits.  The appellant's claim is therefore denied.

In summary, the appellant was discharged from military service under dishonorable conditions, and is barred from the receipt of VA benefits.  An exception is not warranted because there were no compelling circumstances of such severity as to warrant the appellant's willful and persistent misconduct, including numerous periods of unauthorized absence.  Additionally, the appellant was not insane at the time of his offenses, and his upgraded discharge under the Department of Defense's Special Discharge Review Program in May 1977 does not remove the bar to VA benefits, as mandated by Public Law No. 95-126.  Finally, the Board is bound by the service department's discharge characterization.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

As the appellant's character of discharge is a bar to entitlement to VA benefits, it therefore follows that, as a matter of law, basic entitlement to nonservice-connected pension benefits is not established.  


ORDER

The character of the appellant's service is a bar to entitlement to VA benefits, including nonservice-connected VA pension.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


